TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00345-CV



                                       T. R. G., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-19-008354, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                                           ORDER

PER CURIAM


               Appellant T. R. G. filed her notice of appeal on July 22, 2021. The appellate

record was complete on August 5, 2021, making appellant’s brief due on August 25, 2021. On

August 9, 2021, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions.   In this instance, we will grant the motion and order Karen Langsley to file

appellant’s brief no later than September 8, 2021. If the brief is not filed by that date, counsel

may be required to show cause why she should not be held in contempt of court.

               It is ordered on August 16, 2021.

Before Chief Justice Byrne, Justices Triana and Kelly